DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4, 6-12, 14, and 16-20 are pending. 

Notes to Applicant
In claim 11, applicant recites “generates fraud propensity attributes for each node, link, or sub-network in the network,” whereas claim 1 recites “for each transaction element, entity, and sub-network, generating, by the computer program, a fraud propensity attribute.” Thus, for the purposes of consistency, it would appear that applicant intends for the “fraud propensity attribute” to be related to the “transaction element, entity, and sub-network,” as recited in claim 1, given the claim amendments. Applicant’s clarification is requested. 

Claim Objections
In claim 11, applicant recites “a network attributes engine that creates network a plurality of network attributes,” where it appears that applicant neglected to delete “network” before “a plurality of network attributes.” 
Claims 12, 14, and 16-20 are objected to based on their dependency. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, and claim 11 is directed to a system. Thus, the claims are directed to statutory categories of invention. However, claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
receiving input data comprising at least one of new application data, existing relationship data, customer contact data, and event/transaction data, each input data tagged with an indication of known fraud or known no fraud, the input data comprising a plurality of transaction elements, a plurality of entities, and sub-networks between groups of the plurality of entities; 
identifying links between the transaction elements, entities, and sub-networks having common attributes and transforming the linked transaction elements, entities, and/or sub-networks into link-level paired data; 
creating an adjacency matrix based on the link-level paired data; 
creating a plurality of network attributes from the adjacency matrix at a transaction element level, an entity level, and a sub-network level; 
for each transaction element, entity, and sub-network, generating a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes and the input data tagging; and 
outputting the fraud propensity attributes to fraud models or fraud rules.

The abstract idea of claim 11 is defined as:
receive[ing] input data, comprising: 
identify[ing] links between the transaction elements, entities, and sub-networks having common attributes, transform[ing] the input data into link-level paired data, and create[ing] an adjacency matrix based on the link-level paired data; and 
create[ing] a plurality of network attributes from the adjacency matrix at a transaction element level, an entity level, and a sub-network level, and generate[ing] fraud propensity attributes for each node, link, or sub-network comprising at least one of a distance from the known fraud, density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes and the input data tagging; 
store[ing] the fraud propensity attributes; and 
receive[ing], by a fraud model, model scores or fraud rules.

The limitations claim a system for using network attributes to identify potential fraud, where the context of this claim encompasses fundamental economic principles or practices, including mitigating risk of fraud. That is, the drafted process is comparable to a hedging, insurance, mitigating risk process. If a claim limitation, under its broadest reasonable interpretation, covers limitations of hedging, insurance, or mitigating risk, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements:
a computer program executed by an electronic device; 
one or more database; and
a network.

Claim 11 recites the following additional elements:
a system for using network attributes to identify potential fraud; 
a plurality of data sources for input data… the input data comprising a plurality of transaction elements, a plurality of entities, and sub-networks between groups of the plurality of entities; 
a network engine; 
a link engine; 
a network attributes engine; 
a plurality of databases; 
a fraud rules engine; and 
a network.
These elements are merely instructions to apply the abstract idea to a computer, i.e. they are merely using computer elements in their ordinary capacity for tasks of the abstract idea. The combination of elements describes nothing more than a computer operating in a networked environment, as seen in para. [0050] of applicant’s specification as filed: “System 400 may include network application engine 410 that may be executed by an electronic device (not shown), such as a server, in the cloud, a computer, an Internet of Things appliance, etc. that may receive, as inputs, new application data 402, existing relationship data 404, customer contact/interaction data 406, and event transaction data 408. Additional and/or other types of data may be received as is necessary and/or desired.”
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer they do not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a computer operating in a networked environment that is not significantly more than the abstract idea because it is merely computer elements applied to the abstract idea. 
When the independent claims are considered, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2-10 and 12-20 merely serve to narrow the abstract idea. Therefore, they would still fall into the same grouping(s).
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 10460320) in view of Bosnjakovic et al. (US 20210019762; note filing date of provisional application 62/876,584).

Claims 1 and 11
Regarding claims 1 and 11, Cao discloses (examiner notes the bracketed terms below relate to claim 11 only): a method for using network attributes to identify potential fraud and system for using network attributes to identify potential fraud {as described in col. 2, lines 5 to 15}, comprising: 
[a network engine] receiving, by a computer program executed by an electronic device, input data comprising at least one of new application data, existing relationship data, customer contact data, and event/transaction data from one or more database, each input data tagged with an indication of known fraud or known no fraud {processors and memory 115 can be used in the generation of models and processing of transactions, where input data is received and a corresponding output or tag generated, including fraudulent, i.e. known fraud, or normal, i.e. known no fraud; col. 3, line 64 to col. 4, line 10; col. 6, lines 25 to 30; examiner notes that network engine is simply a module on a server, i.e. software, as described by applicant in para. [0050] of the specification; accordingly, the functionality demonstrated by Cao, implemented via software on a system 200, demonstrates this feature; col. 6, lines 35 to 55; this reasoning also applies to the link engine}, the input data comprising a plurality of transaction elements, a plurality of entities, and sub-networks between groups of the plurality of entities {as indicated by Fig. 4, which depicts transaction node or element, entities in the form of user and/or account, and sub-networks represented by IP node and/or edges between nodes; col. 8, lines 50 to 65; understood in context of plurality, given that records contain multiple transaction records, each containing the previously described input data; col. 8, line 65 to col. 9, line 10}; 
[a link engine] identifying, by the computer program, links between the transaction elements, entities, and sub-networks having common attributes and transforming the linked transaction elements, entities, and/or sub-networks into link-level paired data {identifying links represented by semantic labels, such as link byUser 402, userCountry 404, tranIP 411, ipCountry 413, containsItem 421, and isTitle 423, where the common attribute is the common transaction record from which the data originates; col. 8, lines 60 to col. 9, line 10; transforming into link-level paired data described in col. 9, lines 9 to 15: the relationships between types of nodes can be indicated with certain types of links, where each link can be assigned a semantic label to indicate its relationship between two types of nodes (i.e. link-level pair data)}; 
creating, by the computer program, an adjacency matrix based on the link-level paired data {Fig. 6A shows an example adjacency matrix A, one based on link-level paired data, as shown in the rows 601 of adjacency matrix A labeled with transaction identification numbers and the columns 603 of adjacency matrix A labeled with source numbers; col. 11, line 44 to 55}.
While Cao discloses the transaction element level, entity level, and sub-network level as noted above, it doesn’t explicitly disclose: 
[a network attributes engine] creating, by the computer program, a plurality of network attributes from the adjacency matrix at an attribute level; 
for each attribute, generating, by the computer program, a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes and the input data tagging; and 
[a plurality of databases for storing the fraud propensity attributes];
[a fraud model or a fraud rules engine that receives model scores or fraud rules from the network] outputting, by the computer program and using a computer network, the fraud propensity attributes to fraud models or fraud rules from the network.
However, Bosnjakovic teaches investigating fraudulent accounts via a computer program, which is in the same field of endeavor. Bosnjakovic discloses: 
[a network attributes engine] creating, by the computer program, a plurality of network attributes from the adjacency matrix at an attribute level {one or more signals, i.e. a plurality of network attributes, may be generated for each of the graph components that form the network graph, based on the adjacency matrix; Fig. 2; para. [0049]; examiner notes that network attributes engine is simply a module on a server, i.e. software, as described by applicant in para. [0050] of the specification; accordingly, the functionality demonstrated by Bosnjakovic, implemented via software on a system 200, demonstrates this feature; para. [0049]; this reasoning applies to the fraud rules engine below};
for each attribute, generating, by the computer program, a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes and the input data tagging {in some aspects, each of the graph components may be referred to as a neighborhood from which one or more features can be extracted and used as an indicator of a fraudulent account, i.e. a fraud propensity attribute, that represents a degree of fraud concentration based on the network attributes and the input data tagging; e.g. 60%; para. [0061]};
[a plurality of databases for storing the fraud propensity attributes] {databases for storing described in para. [0039], [0040], and [0041]};
[a fraud model or a fraud rules engine that receives model scores or fraud rules from the network] outputting, by the computer program and using a computer network, the fraud propensity attributes to fraud models or fraud rules from the network {analyzing the components of the first graph in block 610 may include determining a similarity between the component graphs of the first graph and component graphs of one or more reference graphs that have been determined to contain fraudulent accounts, i.e. outputting fraud propensity attributes to a fraud model or a fraud model or a fraud rules engine that receives model scores or fraud rules from the network; para. [0062]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cao to include the features of Bosnjakovic. Given that Cao is directed to payment fraud detection, where it’s known that fraudulent transactions can be a difficult and costly problem to address {col. 1, lines 30 to 40}, one of ordinary skill in the art would have been motivated to modify Cao with the features above to facilitate the identification of all fraudulent accounts associated with an online payment service, thereby reducing the likelihood of fraudulent schemes succeeding in misappropriating funds from legitimate accounts {para. [0004] of Bosnjakovic}. One of ordinary skill in the art would have been motivated to reduce the likelihood of fraudulent schemes succeeding, and therefore modify Cao with Bosnjakovic.

Claims 2 and 12
Regarding claims 2 and 12, the combination of Cao and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: the plurality of entities comprises accounts, computer applications, and/or events {as indicated by Fig. 4, which depicts entities in the form of user and/or account; col. 8, lines 50 to 65}.

Claims 4 and 14
Regarding claims 4 and 14, the combination of Cao and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: the input data is extracted from one of the new application data, the existing relationship data, the customer contact, and the event/transaction data {input data is received and corresponds to extracted event/transaction data; col. 3, line 64 to col. 4, line 10}.  

Claims 6 and 16
Regarding claims 6 and 16, the combination of Cao and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: matrices created using matrix and arithmetic manipulations {matrix multiplication and manipulations described in col. 11, lines 15 to 30}.
  Bosnjakovic further discloses: network attributes {one or more signals, i.e. network attributes, may be generated for each of the graph components that form the network graph, based on the adjacency matrix; Fig. 2; para. [0049]}.

Claims 7 and 17
Regarding claims 7 and 17, the combination of Cao and Bosnjakovic discloses the features of claims 1 and 11, respectively. Bosnjakovic further discloses: receiving, by the computer program, an event {the operation 600 may begin at block 602 by retrieving a data set for each of a plurality of accounts from a database, where the data set includes transaction histories, i.e. events; para. [0039], [0057]}; extracting, by the computer program, an event attribute from the event {in some implementations, the first set of attributes may be selected in block 604; para. [0059]}; and identifying, by the computer program, a potential fraud for the event based on the fraud propensity attributes and the event attribute {if a particular node belongs to a graph component in which 60% of the member nodes were previously determined to be fraudulent, the percentage value 60% may be compared with historical account data to generate a probability that the particular account is fraudulent, i.e. identified potential fraud; para. [0061]}.  

Claims 8 and 18
Regarding claim 8, the combination of Cao and Bosnjakovic discloses the features of claims 7 and 17, respectively. Bosnjakovic further discloses: the event comprises an application for a financial account or a transaction involving a financial account {the operation 600 may begin at block 602 by retrieving a data set for each of a plurality of accounts from a database, where the data set includes transaction histories, i.e. events; para. [0039], [0057]}.  

Claims 9 and 19
Regarding claims 9 and 19, the combination of Cao and Bosnjakovic discloses the features of claims 7 and 17, respectively. Bosnjakovic further discloses: the event comprises a non-monetary event {e.g. a phone number, an email address, a mailing address, a bank account number, an IP address, a social security number (SSN), a tax ID, or an age of the account, i.e. non-monetary events; para. [0058]}.  

Claims 10 and 20
Regarding claims 10 and 20, the combination of Cao and Bosnjakovic discloses the features of claims 7 and 17, respectively. Cao further discloses: rejecting, flagging, or outsorting, by the computer program, in response to breaching a fraud threshold {when the fraud detection results 303, 305, 307 exceed or breaches a fraud threshold, the transaction can be denied, i.e. rejected; col. 8, lines 40 to 50}.  
Bosnjakovic further discloses: the event {the operation 600 may begin at block 602 by retrieving a data set for each of a plurality of accounts from a database, where the data set includes transaction histories, i.e. events; para. [0039], [0057]}.  


Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered by the examiner. Examiner’s response is presented in the order presented by applicant in the remarks, with applicant’s headings used for consistency.

A. Status Of The Claims; B. Objection to the Specification; C. Claim Rejections Under 35 U.S.C. 112(a); D. Claim Rejections Under 35 U.S.C. § 112(b)
	Applicant is thanked for their amendments overcoming the previous objection and rejection under 35 U.S.C. § 112(b). As applicant rightly noted, there was no rejection under 35 U.S.C. 112(a) applied, despite the inadvertent placement of the section heading. Note, however, the outstanding claim objection relating to applicant’s most recent amendment. 

E. Claim Rejections Under 35 U.S.C. § 101
	On pages 11-12 of the remarks, applicant argues: “Based on the MPEP's guidance, the claims do not recite a judicial exception. Specifically, the claims do not recite mathematical concepts, certain methods of organizing human activities, or mental processes. Instead, the claims recite a method and system of detecting fraud by identifying links between transaction elements, entities, and sub-networks, creating an adjacency matrix based on link- level paired data, creating network attributes from the adjacency matrix, generating fraud propensity attributes, and outputting the fraud propensity attributes. Note that dependent claim 7 applies the fraud propensity attributes to an event that is received to identify potential fraud for the event. Thus, the claims do not recite a fundamental economic process; the claims do not recite Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing.”
	Applicant concludes on page 12: ‘Thus, the claims are not directed to "Certain Methods of Organizing Human Activities," and Applicant respectfully submits that the pending claims are directed to statutory subject matter.’
	However, examiner disagrees. As noted in MPEP 2106.04(a): ‘The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").’
	Applicant’s specification at para. [0004] describes “Systems and methods for using network attributes to identify fraud... outputting fraud propensity attributes to fraud models or fraud rules from the network.” Thus, examiner contends that applicant’s invention mitigates risk, further acknowledged by applicant in para. [0065] of the specification. Therefore, based on the definition provided in MPEP 2106.04(a), along with applicant’s own disclosure, examiner maintains that the grouping under Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices (e.g. hedging, insurance, mitigating risk) applies.
	Applicant continues on page 13, after highlighting the alleged additional elements: “These elements all integrate the alleged abstract idea into the practical application of generating fraud propensity attributes based on the input data and a relationship. These elements together recite a meaningful way of using the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.”
	However, applicant has conflated the abstract idea with the additional elements highlighted by examiner. Here, the additional elements are, at least for claim 1, nothing more than: a computer program executed by an electronic device; one or more database; and a network. Applicant explicitly states in para. [0097]: “As noted above, the processing machine used to implement the 
invention may be a general-purpose computer. However, the processing machine described above may also utilize any of a wide variety of other technologies including a special purpose computer, a computer system including, for example, a microcomputer, mini-computer or mainframe, a programmed microprocessor, a micro-controller, a peripheral integrated circuit element, a CSIC (Customer Specific Integrated Circuit) or ASIC (Application Specific Integrated Circuit) or other integrated circuit, a logic circuit, a digital signal processor, a programmable logic device such as a FPGA, PLD, PLA or PAL, or any other device or arrangement of devices that is capable of implementing the steps of the processes of the invention.” Thus, contrary to applicant’s assertion, there doesn’t appear to be any element or combination of elements that can be considered integrating the abstract idea into practical application, since MPEP 2106.05(f) is clear that using generic computing elements to apply abstract ideas does not integrate abstract ideas into practical application.
	With respect to the arguments on pages 13-14 regarding ‘the claims recite[ing] "significantly more" than the alleged abstract idea,’ examiner repeats the statements provided in the rejection above:
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a computer operating in a networked environment that is not significantly more than the abstract idea because it is merely computer elements applied to the abstract idea. 
	Therefore, the claim limitations do not amount to significantly more than an abstract idea, contrary to applicant’s assertion on page 14.
	For these reasons, applicant’s arguments are unpersuasive.

 E. Claim Rejections Under 35 U.S.C. § 103
	On pages 14-21, applicant offers arguments regarding the previous rejection. Examiner notes that the arguments with respect to Bosnjakovic relate to the previous rejection and claim mapping. Given the scope of the claim amendments, examiner has turned to Cao as the primary reference, where examiner maintains that the combination of Cao and Bosnjakovic teaches the claimed features.
	For these reasons, applicant’s arguments are unpersuasive.

	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“GOTCHA! Network-based Fraud Detection for Social Security Fraud” by Van Vlasselaer et al, directed to adjacency matrices used in fraud detection {NPL attached);
US 20160042355, directed to identifying a transaction risk;
US 20090125543, directed to transaction data represented as an adjacency matrix;
US 20140012724, directed to automated fraud detection;
US 9294497, directed to behavioral and risk prediction;
US 20190370812, directed to analyzing transaction nodes using analytics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	6/2/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689